

MOBILE PREPAID EXCLUSIVE MASTER SERVICE AGREEMENT
 
This Exclusive Master Service Agreement (the “Agreement”) is made and entered
into as of this 23rd day of April, 2007 (the “Effective Date”), by and between
Europhone USA, LLC., a New York Limited Liability Company (“EUROPHONE” or the
“Company”) and, PARALLEL NO LIMIT, INC, a Delaware Corporation (“Client”). All
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the “Definitions” section set forth on Schedule D.


WHEREAS, Client has agreed to engage EUROPHONE, and EUROPHONE has agreed to be
engaged, to provide certain carrier network and carrier network connected
services, sale of Eugro Mobile, information technology, back office support
services and consulting services to Client in accordance with the terms of this
Agreement; and


WHEREAS, EUROPHONE acquired cell time and related services from independent
third parties.


NOW, THEREFORE, in consideration of the mutual promises contained herein, and of
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, EUROPHONE and Client (individually each a “Party” and
collectively the “Parties”) agree as follows:




ARTICLE II
TERM/DEPOSIT


2.1 Term. The term of this Agreement shall begin on the Effective Date and shall
continue in effect for a period of five (5) years from the date of this
agreement, unless terminated earlier in accordance with the terms hereof (the
“Initial Term”). Following expiration of the Initial Term, this Agreement shall
automatically renew for successive two (2) year terms (the “Renewal Term” and,
collectively with the Initial Term, the “Term”) unless either: (i) Client
notifies EUROPHONE in writing at least seventy (70) days prior to the expiration
of any Term that Client does not wish to renew the Agreement; (ii) EUROPHONE
notifies Client in writing at least seventy (70) days prior to the expiration of
any Term or that EUROPHONE does not wish to renew the Agreement; (iii) EUROPHONE
notifies Client in writing at the that is six months after the date hereof or
fifty days prior to the expiration of any Term, in the event that EUROPHONE does
not have at least the requisite Minimum Activations and Active Subscriber Base
(as hereinafter defined) as of such date, or (iv) Client and EUROPHONE are
unable to agree upon the pricing for the Renewal Term as provided in this
Section and as a result EUROPHONE or Client elects to terminate this Agreement
as provided in this Section. The price to be paid for the Services during any
automatic renewal period shall be as mutually agreed between EUROPHONE and
Client. EUROPHONE shall notify Client in writing of any proposed changes in
pricing under direct control of EUROPHONE or other terms during a renewal period
at least fifty (50) days prior to the expiration of the then current term. The
parties shall negotiate in good faith for the pricing and other terms that will
apply in the renewal period. In the event that Client and EUROPHONE cannot
mutually agree upon the prices and other terms for the Services within fifty
(50) days following such notice, then either Client or EUROPHONE may terminate
this Agreement upon written notice to the other party. Notwithstanding the
foregoing, EUROPHONE, in its sole discretion, may terminate this Agreement at
the end of the six month anniversary of this Agreement and at the end of any
year in accordance with subparagraph (iii) above, if Minimum Activations for
such fiscal year have not been met by Client, and either party may terminate in
accordance with their rights in ARTICLE VIII.
 
2.2 Buy Out. Should the contract terminate due to any of the provisions of 2.1
above the Client shall be due a continuing commission of only 4% of the gross
sales generated by the then current subscriber base attributable to Client for a
period of three (3) years from the termination date of the contract. Said
commission to be paid if and as earned, on a monthly basis within 5 business
days of the end of each calendar month. EUROPHONE shall not be required to pay
any other commissions or payments scheduled herein or otherwise agreed to by the
parties whether to the Client or any of its affiliates, sub distributors, tier
groups, or otherwise.

 
1

--------------------------------------------------------------------------------

 





2.3 Deposit. Client shall pay and maintain a deposit of $100,000 (the “Deposit”)
to EUROPHONE, which may be used in the event of any non-payment or default of
Client. The $100,000 Deposit shall be held in a segregated, interest bearing
account of EUROPHONE, with interest accruing on said Deposit. EUROPHONE shall
have the right to increase the foregoing deposit to a reasonable amount to be
agreed upon by the parties, if the dollar amount of purchases increase
substantially above the Minimum Activations and Active Subscriber Base.




ARTICLE III
EUROPHONE SERVICES


3.1 Services. During the Term, EUROPHONE will provide to Client the services
described in Schedule A attached hereto (the “Services”) in accordance with the
terms set forth in this Agreement and the Schedules attached hereto. The
Services may be performed by EUROPHONE directly, or, as described herein or
otherwise agreed to by the Parties, through one or more sub-contractors selected
by EUROPHONE. In the event that EUROPHONE sub-contracts any services hereunder,
EUROPHONE shall be responsible for the performance of the Services by
EUROPHONE’s subcontractors and will permit Client, to the extent allowable under
EUROPHONE’s agreements, to pursue warranty remedies against such EUROPHONE
subcontractors directly after notice to EUROPHONE if Client feels best served by
doing so. In addition, EUROPHONE will provide Client with the Carrier Network
and carrier network connected services described in Schedule D, in accordance
with the terms set forth therein. Client expressly acknowledges that, except as
expressly provided in Schedule D, EUROPHONE makes no warranty and shall have no
liability to Client or its subscribers, for the carrier network and carrier
network connected services. Except as expressly provided herein with respect to
the Services (or any additional services to be performed as described in Section
3.2), EUROPHONE does not assume any obligations of Client with respect to
Client’s business or data processing requirements.


3.2 Additional Services. During the Term, Client may request that EUROPHONE
provide certain services not included within the scope of the Services such as
long distance and one way systems. Any such additional services will be
provided, subject to the parties’ mutual agreement, including an agreement on
the rates and other fees to be paid by Client to EUROPHONE.


3.3 Service Levels. EUROPHONE shall use commercially reasonable efforts to
perform the Services in a manner which meets its clients reasonable expectations
and will deliver on the goals mutually agreed to and set forth in this
Agreement. EUROPHONE provides no service on carrier network and carrier network
connected services.


3.4 Control of Resources. EUROPHONE shall have the exclusive right to manage all
EUROPHONE resources used in providing the Services as EUROPHONE deems
appropriate, including the right to relocate and substitute computer equipment,
personnel and other resources, and to change computer configurations and
procedures. EUROPHONE will use commercially reasonable efforts to comply with
industry best practices with regards to security, system redundancy, and all
hosting standards with respect to the Services. EUROPHONE agrees to notify
Client, in writing, of all technology changes, conversions, and or relocation
affecting Client 30 days prior to cut-over, or as commercially reasonable.


3.5  Carrier Operating/MVNO Agreement. EUROPHONE shall provide Client access to
carrier network and carrier network connected services through EUROPHONE’s
resale arrangements upon approval by the selected carrier, and subject to the
terms of Schedule D. EUROPHONE will use commercially reasonable efforts to make
any necessary system modifications to support future changes from the carriers
to carrier network and carrier network connected services that occur from time
to time.

 
2

--------------------------------------------------------------------------------

 





 
3.6 Exclusivity. (a) Client agrees that EUROPHONE shall be the exclusive
provider to Client, whether directly or through EUROPHONE subcontractors, of the
Services and carrier network and carrier network connected services. Client
agrees that during the Term, Client shall not solicit, contract for, or obtain
any services that substitute for or compete with the Services and carrier
network and carrier network connected services from any person or entity other
than EUROPHONE, without the prior express written approval of EUROPHONE, which
approval may be withheld in EUROPHONE’s sole discretion. The parties also agree
that Client shall be the exclusive distributor of EUROPHONE for the Services
(but not for any “One World One Sim” card or similar related products or
services) within the United States. Additionally, Client may distribute, on a
non exclusive basis, the Services within Canada and Mexico only. Client will
make best efforts to ensure that Services sold by it or its distributors, agents
or affiliates, are not sold or distributed outside of the United States, Canada
or Mexico. Client further acknowledges that should Client breach the provisions
of this Section 3.6, EUROPHONE would be irreparably harmed and that damages
would be an inadequate remedy and therefore, EUROPHONE shall be entitled to
injunctive or other equitable relief without obligation to post bond or other
security (and Client hereby expressly waives and disclaims any such
requirement). EUROPHONE hereby acknowledges that Client currently has several
thousand customers using CDMA services provided by Locus Communications. Client
shall be allowed to continue to service such customers until their termination
but shall not solicit new customers under the existing agreement. Client shall
make every effort to convert such subscribers to the GSM or CDMA services
provided under this agreement.
 
(b)  Nothing herein shall be deemed to limit, in any way, the scope or extent of
EUROPHONE’s business or EUROPHONE’s ability to:
 
(i) enter into contracts with third parties wherever located or, to sell
directly to such parties the “One World One Sim” card or related products or
Services (or any other products or services that do not constitute part of the
Services, as defined herein), anywhere in the world on an exclusive or non
exclusive basis (provided that any right granted to Client to sell such cards
may only be made pursuant to a separate agreement agreed to by the parties,
which agreement shall provide, among other things, that the sale of the One
World One Sim or similar cards or services to or by Client, shall be
non-exclusive and limited to sales in the United States only),
 
(ii) sell any and all products and Services of any kind, anywhere outside of the
United States, and grant exclusive or non exclusive licenses for the foregoing
anywhere outside of the United States,
 
(iii) make direct sales of any and all products and Services to end purchasers
wherever in the world located, whether through internet, Company owned stores
(which may be located anywhere), call in centers or otherwise,
 
(iv) open one or more stores in whole or in part owned by EUROPHONE or its
affiliated group of companies anywhere in the world, for the purposes of selling
any and all products and Services whatsoever,
 
(v) sell any and all products and Services directly to corporations, entities,
government bodies or organizations subject to the paragraph of Section 3.6 (c).
 
In addition, EUROPHONE may market, sell, license and advertise its products and
services for any of the permitted purposes set forth in subparagraphs (i)
through (v) of Section 3.6.
 
(c) The parties agree that either party may solicit and sell the products to
corporations or similar entities, entities, banks, government bodies, or other
organizations for use by such entities by their employees or for promotional and
gift related purposes. Notwithstanding the foregoing, prior to either the Client
or EUROPHONE’s approaching any such entity to solicit said sales, such party
shall advise the other party herein (the “Receiving Party”) of their intent to
so solicit to such company and entity and, if , the Receiving Party already has
a bonafide connection with active plans and intentions of soliciting such entity
or is otherwise in the process of actively marketing to such entity then, upon
receipt of a written statement therefore from the Receiving Party, the
non-Receiving Party shall not approach said entity for sales at such time until
the termination of a period of four months after the termination of the
Receiving Party’s relationship with the said entity.

 
3

--------------------------------------------------------------------------------

 

 




ARTICLE IV
CLIENT RESPONSIBILITIES


4.1 Client Responsibilities. During the Term, it shall be solely Client’s
responsibility to provide EUROPHONE with the data related to Client’s business,
and perform the activities, which EUROPHONE deems necessary to carry out the
Services described hereunder and the carrier network and carrier network
connected services described in Schedule D, including without limitation the
data and activities set forth in this Article IV.


4.2 Operating Instructions. Client will cooperate with any written operating
instructions provided by EUROPHONE to Client from time to time for purposes of
assuring proper performance of the Services. EUROPHONE will provide appropriate
personnel to explain such instructions as reasonably necessary for Client’s
compliance with them. In the event that Client fails to comply with any such
operating instructions, EUROPHONE shall be excused from any breach arising from,
or service level credits associated with, errors in accuracy, timeliness and/or
other obligations, as the situation may determine, in its performance of the
Services to the extent any failure in EUROPHONE’s performance results from
Client’s failure to comply with such operating instructions.


4.3 Cooperation. Client shall cooperate with EUROPHONE by making promptly
available, as requested by EUROPHONE, such management decisions, personnel,
information, data, approvals and acceptances as may be required to enable
EUROPHONE to properly perform its obligations under this Agreement.


4.4 Production Manager. Client shall designate one of its suitably qualified
employees to serve as the Production Manager for Client with respect to the
Services, and carrier network and carrier network connected services provided
hereunder. The Production Manager shall be EUROPHONE’s primary contact with
Client, and EUROPHONE shall be entitled to rely upon the instructions, decisions
and/or approvals provided by Client’s Production Manager. Client may replace the
Production Manager from time to time by providing EUROPHONE with written notice
designating a new Production Manager. In the event that the Production Manager
is replaced, the client will promptly provide EUROPHONE with the name and
contact information for the new Production Manager.


4.5 Applicable Approvals and Compliance with Law. It shall be Client’s sole
responsibility to obtain, pay, comply with and maintain any and all applicable
federal, state and agency regulations, laws, rules, titles and tariffs which
apply to the business of Client. Client shall be solely responsible for all of
its federal, state and local sales, income payroll or other taxes. Client agrees
that EUROPHONE shall have no responsibility for such compliance whatsoever.


4.6 Minimum Activations Per Year. Client shall procure 150,000 activations
during each year that this Agreement is in effect, with the first year ending on
April 1, 2007 (said minimum required sales amount will be increased from year to
year pursuant to this Section 4.6, is referred to herein as the “Minimum
Activations”). Notwithstanding the foregoing, before the end of the six month
period immediately following the date of this Agreement (the “Trial Period”),
Client shall have procured at least 75,000 Minimum Activations during such six
month period (not pro-rated). Each year thereafter during the term, the Minimum
Activations from sales generated by Client shall increase by 10% cumulatively
from the year before (i.e. the prior year’s Minimum Activations multiplied by
110%). In the event that the foregoing Minimum Activations are not satisfied,
EUROPHONE may terminate this Agreement, without penalty (other than payments
under Section 2.2), at the end of any year in accordance with Section 2.1. By
way of example only, if Minimum Activations for the year ended December 31, 2008
is below 165,000 during such calendar year, then EUROPHONE may terminate this
Agreement.


4.7 Minimum Subscriber Base. At the date that is fifty (50) days prior to the
end of the Initial Term or any subsequent Renewal Term, the minimum subscriber
base of existing active account users (as increases from year to year, the
“Active Subscriber Base”) shall be on track to be equivalent to the Minimum
Activations fur such year and said Active Subscriber Base shall be no less then
75,000 as of the date that is six months after the date of this Agreement. If
the Active Subscriber Base is not equivalent to the Minimum Activation (or is
not equal to 75,000 on the six month anniversary of this Agreement) then this
Agreement may be terminated pursuant to Section 2.1. By way of example, if the
Active Subscriber Base on December 31, 2008 is below 165,000 during such
calendar year, then EUROPHONE may terminate this Agreement.

 
4

--------------------------------------------------------------------------------

 







ARTICLE V
RECORD RETENTION AND RETRIEVAL


EUROPHONE shall maintain customer data files to the extent that the same is
readily available to EUROPHONE, specifically the bill images and the rated call
detail, on-line for access and retrieval by Client for the current billing month
and the 11 (11) preceding months. Records shall be retained on behalf of
EUROPHONE at a secure facility for a period of two (2) years following the
billing year and, thereafter, shall be delivered to Client for any further
required retention. EUROPHONE shall retrieve records for Client, at Client’s
request and expense, within fifteen (15) Business Days of such request.




ARTICLE VI
INVOICING AND PAYMENT FOR SERVICES


6.1 Charges and Payment; Sim Chips, Hardware. Client and the Company agree that
the settlement process will be on a weekly basis via ACH for the prior week’s
shipments. EUROPHONE will ACH the Client (as applicable based upon how client
establishes genealogy) (i) within one business day of the shipment of cellular
phones and other hardware and , (ii) simultaneously upon activation of any sim
chips, cards or other services. The activity is based upon the agreed upon
contractual rates agreed to at the time of sale thereof.


In the event of a payment default, using ACH, that is not cured within one (1)
business day, and in addition to other remedies at law or in equity, any one or
more of the following may occur at EUROPHONE’s sole discretion and option:


(a)  All channel / dealer portals may be suspended.


(b)  All channel / dealer portals shall be reactivated after the following
conditions have been met:


i.  A full accounting of all open invoices shall be performed and all open
invoices must be paid current;


ii.  A five day equivalent deposit shall be provided by Client upon request
based on the daily average of the previous five business days as shall be
determined by Company.


iii.  The cure payments shall be received via wire transfer by Company.


(c)  Failure to cure within five business days will result in the Company’s
right to take any or both of the following actions:


i.  Possible deactivation of all Subscribers; or


ii.  Sale of current Subscribers to Company or another MVNO.


(d)  The proceeds from any sale or transfer of Subscribers shall be used to
offset any amounts due to the Company as a result of Client’s breach, with the
balance to be paid to the Client to the extent of commissions owed to the
Client, as set forth in Section 2.2.

 
5

--------------------------------------------------------------------------------

 



6.2 Residuals :Any residuals payable to Client shall be paid as provided in
Schedule C based upon the difference between the Client’s commission rate and
any commission already held at point of sale by Client or dealer. Payment Cycles
will be bi-monthly 1st - 15th and 16th through the end of the month. Payment
will be due 5 days after the end of each payment cycle. Except as otherwise
provided herein, amounts Client owes to EUROPHONE or third-parties under this
Agreement for related service fees in Schedule C shall be due and payable by
Client within thirty (30) calendar days of the invoice date. Any amounts
remaining unpaid for more than thirty (30) calendar days after the applicable
invoice date shall bear interest at the rate of 1.5% per month (but in no event
to exceed the highest applicable lawful rate of interest).
 
6.3 Charges and Payments for Activations, Airtime, and Reactivations. Client and
the Company agree that the settlement process will be on a daily basis via ACH
for daily activity, billed directly from Client’s or Client’s dealer’s accounts.
EUROPHONE will ACH the Client or Client dealers, as applicable, (based upon how
Client establishes genealogy) on the Monday of the subsequent week or the
following business day should Monday a holiday for all activity on the Client of
Client dealer’s payment reports. The activity is based upon the transaction
contract rates as defined in Schedule C. Payments shall post in accordance with
Section 6.1.


6.4 Default. In the event of non-payment under Section 6.1 or 6.2, EUROPHONE may
debit the amount from the initial Deposit, in addition to any other remedies
available to it.


ARTICLE VII
MODIFICATION OF THE CUSTOMER ACQUISITION, BILLING, AND CARE SYSTEM


7.1 General. EUROPHONE services shall be provided through the back office
support generally provided to EUROPHONE (“Back Office Systems”). EUROPHONE shall
have responsibility for preparing any modifications to its Back Office Systems
and providing product support services with respect to them as is deemed
necessary at EUROPHONE’s sales division.


7.2 Installation of Patches and Maintenance Fixes. Client acknowledges and
agrees that it will be necessary for EUROPHONE or its supplier(s)/service
providers to periodically install patches and maintenance fixes to its Back
Office Systems to perform the Services. EUROPHONE shall be entitled to determine
when and how to install such patches and maintenance fixes. Client acknowledges
and agrees that the application of patches and maintenance fixes shall be in
accordance with EUROPHONE’s (or its supplier(s)/service providers’) internal
process. EUROPHONE shall notify Client in writing in advance of a planned
installation of a patch or maintenance fix that may affect Client.


7.3 Installation of Operating System Hardware, Storage, Software and Network.
Client acknowledges and agrees that periodically it will be necessary for
EUROPHONE to install current maintenance and/or new versions of Operating System
Hardware, Storage, Software and Network components to perform the Services.
EUROPHONE shall be entitled to determine when to install these components in its
sole discretion.


7.4 Subscriber Base Ownership. With the exception of the contractual rights as
provided herein or the rights of end-users as granted by law, EUROPHONE is and
shall be the sole and exclusive owner of the subscribers and user base of the
Services and of the phone numbers issued thereby. EUROPHONE may transfer such
user base to different carriers or service providers from time to time. Client
acknowledges that it shall not have any such ownership rights and that it may
not cause or facilitate the transfer or migration of any numbers or Services to
other carriers or service providers other then as directed by EUROPHONE from
time to time and further agrees to provide migration assistance as necessary in
order to assist with the foregoing.

 
6

--------------------------------------------------------------------------------

 





ARTICLE VIII
DISPUTES AND REMEDIES


8.1 Notice of Breach and Opportunity To Cure. No breach of this Agreement,
including without limitation a breach of warranty hereunder, shall be actionable
by either Party unless such Party has, as an express condition precedent to
commencing such an action or proceeding, provided written notice to the Party in
breach specifying the breach in reasonable detail and providing the Party in
breach an amount of time to cure such breach (if reasonably capable of cure) as
provided below, and the Party in breach fails to cure the breach within such
notice period.


8.2 Termination For Cause. In the event either Party to this Agreement shall be
in material breach of this Agreement (other than for nonpayment which is
governed by Section 8.3 and ARTICLE VI) and (i) where EUROPHONE is the breaching
Party, it fails to substantially cure such breach within seventy (70) days after
its receipt of a written notice specifying the details of the breach, and (ii)
where Client is the breaching Party, it fails to substantially cure such breach
within thirty (30) days after its receipt of a written notice specifying the
details of the breach or, (iii) with respect to any material breach capable of
cure which cannot reasonably be cured within the cure periods specified in
subsections (i) and (ii) above, should the breaching Party fail to proceed
within the applicable cure period specified in subsections (i) and (ii) above to
commence curing the breach and thereafter to proceed with all due diligence to
cure the breach, the Party not in breach of this Agreement may terminate this
Agreement by giving prompt written notice of termination. Notwithstanding the
foregoing, Client understands that EUROPHONE obtains its hardware and time
related services from third parties, and that breach or failure by such parties
to provide services or hardware to EUROPHONE shall be an additional and valid
defense to any claim asserted against EUROPHONE for damages caused by such
breach or failure.


8.3 Termination For Nonpayment. In the event Client fails to pay all amounts due
EUROPHONE in accordance with the terms of this Agreement, then EUROPHONE may
terminate this Agreement by providing Client with written notice of termination;
provided, however, that in the event that the disputed amount is greater than
15%, then, undisputed amount shall be paid immediately, with the disputed amount
placed in escrow with an escrow agent determined by the parties in good faith.
All other invoices shall be invoiced and paid regularly in accordance with this
Agreement on an ongoing basis, presuming that the provisions of the previous
sentence is complied with. The principals of each party shall meet within five
(5) business days with sufficient documentation to resolve the dispute. In the
event that the dispute is not resolved within such time, EUROPHONE may treat
such failure as a non-payment hereunder. Client waives its right to dispute any
invoiced amounts if it does not provide written notice of such dispute within
sixty (60) days of the date of or receipt of the invoice. In the event of a
dispute, Client must pay the entire invoiced amount in full and, in such event,
the Parties will exercise good faith to resolve the amounts due under the
invoice within seventy (70) days after Client has disputed the invoiced amount.
In the event that a disputed amount is not resolved within such seventy (70) day
period, or EUROPHONE reasonably determines that such dispute will not be
resolved within such seventy (70) day period, both parties shall submit such
dispute to arbitration in accordance with 8.6 below. Notwithstanding the
foregoing, EUROPHONE’s obligation to deliver additional services shall cease
after one (1) day in the event of non-payment pursuant to ARTICLE VI.


8.4 Termination Due To Insolvency. In the event either Party to this Agreement
becomes or is declared insolvent, becomes subject to a voluntary or involuntary
bankruptcy or similar proceeding, or makes an assignment for the benefit of all
or substantially all of its creditors, then the other Party to this Agreement
may terminate this Agreement by giving written notice thereof to such Party
which notice shall specify the date of termination.


8.5 Termination for Fraud. Client shall not assist or participate in any
fraudulent usage by end-users and shall analyze and report any such known or
suspected usage to the Company and take corrective action to resolve and prevent
such fraudulent usage. The Company may also, in its sole discretion, take any
corrective action or exercise other legal or equitable rights it has, as against
end-users reasonably suspected by it of committing fraud, including without
limitation, deactivating such user’s account(s)

 
7

--------------------------------------------------------------------------------

 





8.6 Dispute Resolution. This Section 8.6 governs any dispute, disagreement,
claim or controversy between Client and EUROPHONE arising from or related to
this Agreement (a “Disputed Matter”). All Disputed Matters shall be referred
jointly to senior executives of each of the Parties. If such executives do not
agree upon a resolution within ten (10) days after referral of the matter to
them, the parties shall proceed with binding arbitration as follows:


(a) Arbitration: Any and all disputes, controversies or claims arising out of or
in connection with this letter or the breach, termination, validity thereof, or
the work performed hereunder shall be settled by final and binding arbitration
in accordance with the American Arbitration Association ("AAA") rules as
presently in force. The appointing authority shall be the AAA. The arbitration
shall be heard and determined by three arbitrators. Each party shall name one
arbitrator. The third arbitrator shall be named by the appointing authority. If
one of the arbitrators is unable to serve, due to death, disability or other
reason, the party appointing said arbitrator shall appoint a replacement
arbitrator. The place of arbitration shall be in New York; provided, however,
that EUROPHONE shall have the right to consolidate any arbitration hereunder
with any arbitration proceeding involving a EUROPHONE third party supplier
(including a EUROPHONE subcontractor), and in such event, the place of
arbitration shall be in such venue in the United States called for in the
arbitration proceeding with which this instant proceeding has been consolidated.
The award shall be made and payable in U.S. dollars, free of any tax or other
deductions. The award may include interest from the date of any breach or other
violation of this Agreement. The arbitrators shall fix the appropriate rate of
interest from the date of the breach or other violation to the date that the
award is paid in full. In no event, however, should the interest rate during
such period be lower than the prime commercial lending rate for favored
borrowers published from time to time by the Wall Street Journal. The parties
may stipulate whether discovery will be limited or broad ranging. If the parties
fail to so stipulate, the appointing authority will determine the method of
discovery that will be used. Parties may introduce expert witnesses and take at
least three depositions of one another. The arbitration panel possesses broad
authority to issue interim measures of protection. All notices to be given in
connection with the arbitration shall be in writing.




ARTICLE X
ERROR CORRECTION, LIMITATION OF LIABILITY AND INDEMNITY


10.1 Error Correction. Client shall be responsible for the data, information and
input supplied to EUROPHONE by Client or on behalf of Client. EUROPHONE shall
have no liability of any kind with regard to errors that are attributable to
incorrect data, information or input supplied to EUROPHONE by Client or on
behalf of Client. With regard to errors which are caused solely by an error of
EUROPHONE or its service provider(s), Client shall provide written notice to
EUROPHONE of such error and (i) for reports run on a daily basis, EUROPHONE
shall only be required to retroactively reprocess such reports if Client first
reports such error to EUROPHONE within two (2) days of Client’s first receipt of
output from EUROPHONE that evidences the error; (ii) for reports run on a weekly
basis, EUROPHONE shall only be required to retroactively reprocess such reports
if Client first reports such error to EUROPHONE within six (6) days of Client’s
first receipt of output from EUROPHONE that evidences the error; and (iii) for
reports run on a monthly basis, EUROPHONE shall only be required to
retroactively reprocess such reports if Client first reports such error to
EUROPHONE within twenty (20) days of Client’s first receipt of output from
EUROPHONE that evidences the error. For purposes of the preceding sentence, a
report shall be considered “daily,” “weekly,” or “monthly” based on the
frequency with which the report is actually run for Client, and not on the basis
of the report’s classification generally. In the event that EUROPHONE, through
no fault of Client, has mistakenly calculated the rates applicable to Client’s
Subscriber base, or has otherwise printed materially erroneous information on
Client’s bills to its Subscribers, and the bill cycle processing for the
following month has not already been completed by EUROPHONE, then EUROPHONE
shall correct the miscalculation or the error and reprocess the relevant billing
data within seven (7) days after such error is brought to the attention of
EUROPHONE. Otherwise, EUROPHONE will alert Client to the problem and mutually
agree on the remedial action that EUROPHONE will take without additional expense
to Client provided that such report shall be completed within thirty (30) days
after such error is brought to the attention of Client.

 
8

--------------------------------------------------------------------------------

 





10.2 Scope of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY IN CONNECTION WITH THE PROVISION OR USE OF THE SERVICES OR ANY OTHER
OBLIGATION OF SUCH PARTY UNDER THIS AGREEMENT FOR INDIRECT, INCIDENTAL,
CONSEQUENTIAL, RELIANCE, EXEMPLARY, PUNITIVE OR SPECIAL DAMAGES, INCLUDING
WITHOUT LIMITATION, DAMAGES FOR LOST PROFITS (EXCEPT WITH RESPECT TO THE FEES
AND OTHER CHARGES AND AMOUNTS PAYABLE UNDER THIS AGREEMENT), REGARDLESS OF THE
FORM OF ACTION, WHETHER IN CONTRACT, INDEMNITY, NEGLIGENCE, OR WARRANTY, EVEN IF
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


The Parties have agreed that the limitations specified in this Section 10.2
shall not apply to liabilities of one party to the other under Section 10.3 or
in the event of Client’s breach of any of Sections 3.6(a), 3.6(c), 8.5, 13.1 or
13.2; and (b) will survive and apply even if any limited remedy specified in
this Agreement is found to have failed of its essential purpose and (c) do not
apply with respect to Client’s liability in connection with carrier network and
carrier network connected services. These limitations represent an allocation of
risk between the Parties and are an essential and material part of this
Agreement.


10.3 General Indemnification.


(a) Indemnity by Client. Client shall indemnify, protect, defend and hold
harmless EUROPHONE and its directors, shareholders, officers, agents, suppliers,
service providers, assignors, attorneys and affiliates from and against, any
Liabilities asserted against or as incurred by such persons or entities arising
out of or relating to any third-party claims for: (i) bodily injury to or death
of any person caused by Client or its agents, subcontractors or employees;
(ii) damage to, or loss or destruction of, tangible real property or tangible
personal property caused by Client or its agents, subcontractors or employees;
(iii) alleged infringement of third-party rights to intellectual property Client
provided to EUROPHONE for the purpose of carrying out this Agreement; and
(iv) Client’s failure to comply with any applicable state or federal law or
regulation, including without limitation any conduct by Client in violation of
any regulations promulgated by the Federal Communications Commission, the
Federal Trade Commission or the State Public Utility Commissions such as
“slamming” and “cramming” violations.


(b) Indemnity by EUROPHONE. EUROPHONE shall indemnify, protect, defend and hold
harmless Client and its directors, shareholders, officers, agents, attorneys and
affiliates from and against, any liabilities asserted against or as incurred by
such persons or entities arising out of or relating to any third-party claims
for: (i) bodily injury to or death of any person caused by EUROPHONE or its
agents, subcontractors or employees; (ii) damage to, or loss or destruction of,
any tangible real property or tangible personal property caused by EUROPHONE or
its agents, subcontractors or employees; and (iii) alleged infringement of
third-party rights to intellectual property EUROPHONE provided Client for the
purpose of carrying out this Agreement.


(c) Indemnity Procedure. The obligations to indemnify, protect, defend and hold
harmless included in this Agreement shall not apply to the extent the
indemnified Party was responsible for giving rise to the matter upon which the
claim for indemnification is based and will not apply unless the indemnified
Party (i) promptly notifies the indemnifying Party of any matters in respect of
which the indemnity may apply and of which the indemnified Party has knowledge
(provided that the failure to provide such prompt notice shall not relieve a
Party of any obligation under this Section not materially affected by such
failure); (ii) gives the indemnifying Party full opportunity to control the
response thereto and the defense thereof, including any agreement relating to
the settlement thereof, provided that the indemnifying Party shall not settle
any such claim or action without the prior written consent of the indemnified
Party (which shall not be unreasonably withheld or delayed); and
(iii) cooperates with the indemnifying Party, at the indemnifying Party’s cost
and expense in the defense or settlement thereof. The indemnified Party may
participate, at its own expense, in such defense and in any settlement
discussions directly or through counsel of its choice on a monitoring,
non-controlling basis.

 
9

--------------------------------------------------------------------------------

 







ARTICLE XI
WARRANTIES


11.1 Services. EUROPHONE warrants to Client that all Services provided hereunder
will be performed in a good and workmanlike manner in accordance with generally
accepted industry standards. In the event of any failure by EUROPHONE to conform
to the foregoing warranty in any material respect, EUROPHONE shall, upon notice
by Client, use good faith efforts to cure or correct such failure at EUROPHONE’s
expense, as soon as reasonably practical after Client’s written notice to
EUROPHONE as provided herein. This Section 11 sets forth Client’s exclusive
remedies and EUROPHONE’s only obligation for breach of warranty or other duty
related to the quality of the Services. The foregoing warranty is expressly
conditioned upon (i) Client providing EUROPHONE with prompt written notice of
any claim during the Term, which notice must identify with particularity the
non-conformity; and (ii) Client’s full cooperation with EUROPHONE in all
reasonable respects relating thereto, including assisting EUROPHONE to locate
and reproduce the non-conformity. The foregoing warranty will not apply to the
extent that the alleged breach of warranty is due to carrier network or carrier
network connected services, third-party hardware, software and any other
services or goods supplied by Client and which do not conform to their
respective technical, functional and performance specifications and criteria, as
such criteria was specified by the third party (or Client), and EUROPHONE shall
have no liability or obligation as a result thereof.


THE EXPRESS WARRANTY PROVIDED HEREIN IS IN LIEU OF ALL LIABILITIES OR
OBLIGATIONS OF EUROPHONE FOR DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE
DELIVERY, USE OR PERFORMANCE OF THE SERVICES, CARRIER NETWORK AND CARRIER
NETWORK CONNECTED SERVICES, OR ANY FAILURE THEREOF.


11.2 WARRANTY DISCLAIMER. THE EXPRESS WARRANTY MADE IN SECTION 11.1 IS EXCLUSIVE
AND IN LIEU OF ALL OTHER WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. EUROPHONE EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR PARTICULAR PURPOSE.




ARTICLE XII
INTELLECTUAL PROPERTY RIGHTS AND USE OF MARKS


12.1 Intellectual Property Rights. Client acknowledges and agrees that the data
provided by EUROPHONE (or its service provider(s) or supplier(s) to configure
Client’s master dealer portal (including without limitation data entered as part
of the plans, rules and tables configuration) and any other proprietary data
provided to Client pursuant to this Agreement (or otherwise provided to Client
by EUROPHONE or its affiliates that relate to its business, sources or
intellectual property) is confidential and proprietary to Client, Client shall
not use or copy, and shall ensure that its employees, agents, and affiliates do
not use or copy, that data as configured by EUROPHONE for any person or entity
other than EUROPHONE.


12.2 Ownership of Media. Unless furnished by Client or its carriers, and with
the exception of the media delivered by EUROPHONE to Client on which the reports
and outputs provided hereunder are contained, as between Client and EUROPHONE,
all media upon which Client data is stored is and shall remain the property of
EUROPHONE.


12.3 Use of Marks.


(a) The Parties currently contemplate that Client branding may appear in some
fashion on or in Subscriber bills, reports, correspondence and related materials
(collectively referred to as “Billing Materials”). Each Party acknowledges the
other Party’s rights in and to their respective copyrights, trademarks, service
marks, logos, trade names and other proprietary marks or those of its third
party licensors (collectively referred to as “Marks”). Nothing in this Agreement
shall be construed to grant either Party any license to or rights in or to the
other Party’s Marks, except as set forth in Section 12.3(b) below.

 
10

--------------------------------------------------------------------------------

 



(b) Client acknowledges that it does not have any rights to the “Eugro,”
“Europhone,” “Eugro,” or “One World One Sim” marks, or phrases or names similar
to such marks, and that the same is owned by EUROPHONE or its affiliates.


(c) EUROPHONE shall use the EUGRO specific trademark(s), trade name(s) and
product name(s): (1) in conjunction with the Services and Billing Materials as
contemplated herein, or (2) on or in connection with the reproduction of
computer media and related materials and as contemplated herein. Client shall
have no right to use any EUROPHONE Marks without the advance written consent of
EUROPHONE, which shall not be unreasonably withheld if such Marks are used in
accordance with this intended purpose under this Agreement, subject further to
non-default by Client of this Agreement. Client may be required to execute a
waiver of license agreement further limiting or delineating use of such Marks.
Client shall use the trademarks and names only in such a way as to enhance the
value and visibility of the brand through its advertising and marketing
materials. For the avoidance of doubt, any license to use any trademarks, trade
names as product names shall terminate simultaneously with this Agreement.


(d) The use of each Party’s Marks shall comply with any local laws. Neither
Party nor its subsidiaries, nor its successors in interest, shall (or shall
cause others to) challenge, file suit or initiate proceedings, or contest in any
other manner the other Party’s ownership rights or rights to use, or allow its
subsidiaries to use such Party’s Marks to identify any goods or services of such
Party and its subsidiaries.


(e) The owner or licensor of the Marks may discontinue the use of any or all of
its Marks on any Billing Materials or the like at its sole option.


(f) Except as otherwise permitted herein, neither Party will use, or permit
their respective employees, agents and subcontractors to use, the Marks of the
other Party, or the other Party’s affiliates, whether registered or
unregistered, without such Party’s prior written consent.


(g) Client hereby agrees to indemnify, defend and hold harmless EUROPHONE and
all of its officers, directors, employees, shareholders, suppliers, consultants
and third-party contractors from any Liabilities as incurred by them as a result
of any claim, statutory or at common law, arising from or related to any alleged
infringement by Client, including without limitation any alleged contributory
infringement, as a result of any unlawful use of EUROPHONE’s marks.




ARTICLE XIII
CONFIDENTIAL INFORMATION/ NONCIRCUMVENT


13.1 Confidential Information. EUROPHONE and Client agree that all information
in whatever form exchanged between the Parties concerning the Services and
carrier network and carrier network connected services shall be treated by the
receiving Party as confidential (“Confidential Information”) and shall be held
in strict confidence and used only for purposes of this Agreement. No such
information shall be disclosed by the receiving Party, its agents or employees
without the prior written consent of the disclosing Party, except: (i) to
subcontractors or vendors of the receiving Party who have signed a
confidentiality agreement no less restrictive than that set forth in this
Section 13.1; and (ii) as may be necessary to enforce this Agreement or by
reason of legal, accounting or regulatory requirements. Notwithstanding the
foregoing, information shall not be considered Confidential Information where
the receiving Party can demonstrate that such information:


(i) was in the public domain on or prior to the date of this Agreement; or

 
11

--------------------------------------------------------------------------------

 





(ii) was lawfully in the possession of the receiving Party on or prior to the
date of this Agreement or the disclosure; or


(iii) became part of the public domain, by publication or otherwise, not due to
any unauthorized act or omission on the part of the receiving Party; or


(iv) was independently created or derived by the receiving Party without the aid
of any Confidential Information provided to the receiving Party by the
disclosing Party; or



 
(v)
is supplied to the receiving Party by a third party as a matter of right and is
not in violation of any confidentiality agreement between such third party and
the disclosing Party.



13.2 Non-Circumvention. Client shall not on its own, through its agents,
subcontractors, employees, servants, executives, owners or affiliates (or any
entity owned or controlled, or under common ownership with, directly or
indirectly, any of the foregoing), or by disclosure to any other person or
entity circumvent or otherwise contact, directly or indirectly any source for
services or service providers utilized by EUROPHONE in connection with providing
services under this Agreement, or other related contacts that are part of the
Confidential Information, or any other potential source introduced by EUROPHONE,
during the Term of this Agreement and for a period of twenty four (24) months
after the cessation of any business between the Parties, without notifying the
Company first and receiving actual consent thereto in writing from Company.
Provided, however, that if the Agreement is terminated by EUROPHONE other than
for cause or non-payment, then the foregoing twenty-four (24) months provided
shall be reduced to twelve (12) months.


ARTICLE XIV
MISCELLANEOUS PROVISIONS


14.1 Non solicitation of Employees. Each Party acknowledges that the other
Party’s success in its industry is largely dependent on the performance of its
personnel and that, therefore, each Party expends substantial resources in
connection with employment and training. Accordingly, neither Party shall hire,
either as an employee or contractor, any person who was a Restricted Employee of
the other Party at any time during the twelve (12) months preceding such hiring
or retention, without obtaining the advance written consent of the other Party.
A Restricted Employee is any employee or third-party contractor (including
employees thereof) of a Party, excluding members of the clerical staff.


 
14.2 Binding Effect; Assignment. Neither party may assign or otherwise transfer
or convey any of its rights, duties or obligations under this Agreement (except
subcontracting as authorized herein) without the prior written consent of the
other Party except either Party may, upon written notice to the other Party (but
without any obligation to obtain the consent of such other party), assign this
Agreement or any of its rights hereunder to any person or entity who succeeds
(by purchase, merger, operation of law or otherwise) to all or substantially all
of the capital stock, assets or business of such Party, if such person or entity
agrees in writing to assume and be bound by all of the obligations of such party
under this Agreement. Any attempted assignment, transfer or delegation in
contravention of this paragraph will be void and of no force and effect. This
Agreement shall be binding upon and inure to the benefit of the Parties hereto
and their respective successors and permitted assignees.




14.3 No Waiver. No failure of either Party to exercise any power or right given
either Party hereunder or to insist upon strict compliance by either Party with
its obligations hereunder, and no custom or practice of the Parties at variance
with the terms hereof shall constitute a waiver of either Party’s right to
demand exact compliance with the terms hereof.

 
12

--------------------------------------------------------------------------------

 



14.4 Excused Performance. Each Party shall be excused from performance, and
shall have no liability beyond what is included in this Agreement, for any
period and to the extent that such Party is prevented, hindered or delayed from
performing any Services or other obligations under this Agreement, in whole or
in part, as a result of acts, omissions or events beyond the reasonable control
of such Party, including by way of illustration and not limitation, acts or
omissions of the other Party, third-party nonperformance, failure or malfunction
of computer or telecommunications hardware, equipment or software, breach or
other nonperformance by such Party’s vendors and suppliers, due to strikes or
labor disputes, riots, war or terrorism, fire, acts of God or governmental
regulations; provided that such Party shall resume performance hereunder
promptly upon resolution of such acts, omissions or events.


14.5 Rights Cumulative. All rights, powers, and privileges conferred hereunder
upon the Parties shall be cumulative and shall not restrict those given by law.


14.6 Singular Includes Plural. The singular of any word in this Agreement
includes the plural.


14.7 Notices. Whenever under this Agreement one Party is required or permitted
to give notice to the other, such notice shall be deemed given when delivered in
hand or by overnight courier with tracking capability, or three (3) Business
Days after the date mailed by United States mail, certified mail, return receipt
requested, postage prepaid, and addressed as follows:


In the case of EUROPHONE:


EUROPHONE USA LLC
181 WESTCHESTER AVENUE, Suite 303c
Port Chester, NY 10573
Attention: Anna Aspras
Fax : (914) 937-4100


With a copy to :


Hodgson Russ LLP
1540 Broadway, 24th Floor
New York, New York 10036
Attention : Joseph Goldberg, Esq.
Fax : (212) 751-0928


In the case of Client:


PARALLEL NO LIMIT , INC.
40 Commerce Place, Suite 105
Hicksville, NY 11801
Attention: Dennis Gross


Either Party may change its address for notification purposes by giving the
other Party three (3) days prior written notice of the new address and the date
upon which it will become effective.


14.8 Relationship of Parties. In furnishing services to Client, EUROPHONE is
acting as an independent contractor. This Agreement shall not be deemed to
create a partnership, joint venture or fiduciary relationship between the
Parties.


14.9 Severability. In the event any provision of this Agreement is held to be
unenforceable or invalid by any court of competent jurisdiction, the validity
and enforceability of the remaining provisions of this Agreement shall not be
affected and, in lieu of such invalid or unenforceable provision, there shall be
added automatically as part of this Agreement one or more provisions as similar
in terms as may be valid and enforceable under applicable law.

 
13

--------------------------------------------------------------------------------

 



14.10 Entire Agreement. This Agreement, including the Schedules attached hereto,
constitutes the entire agreement between the Parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous representations,
understandings or agreements, whether oral or written, relating to the subject
matter hereof. All prior or contemporaneous representations, understandings or
agreements, whether oral or written, that are not expressly set forth within the
four corners of this Agreement are hereby deemed waived, superseded and
abandoned.


14.11 Amendments. No amendment or modification of this Agreement will be binding
on either of the Parties to this Agreement unless such Amendment is contained in
a written document which expresses an intention to amend this Agreement and is
executed by both the Parties.


14.12 Counterparts. This Agreement may be executed in several counterparts all
of which taken together shall constitute one single agreement between the
Parties.


14.13 Headings. The article and section headings included in this Agreement are
for reference and convenience only and shall not enter into the interpretation
of this Agreement.


14.14 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York.


14.15 Currency. All monetary amounts stated in this Agreement are stated in
United States Dollars, and all amounts due hereunder shall be paid by Client in
United States Dollars.


14.16 Terms Confidential. The terms and conditions of this Agreement are
confidential and shall be treated as such by the Parties. The Parties will not
disclose the pricing terms, and services offered to ANY third parties.
Notwithstanding the foregoing, however, (i) Client or EUROPHONE may disclose to
potential investors the Agreement in full provided Client obtains a
non-disclosure agreement from its investor(s) that effectively limits the
investor(s) from disclosing this Agreement to any party other than investor(s)
(excluding bona-fide Venture Capital firms who have a policy not to sign
non-disclosure agreements, but are held to professional standards of
confidentiality; (ii) either party may disclose such portions of this Agreement
(excluding the schedules hereto unless expressly required to do so by
governmental authorities) as may be required for the filing of financial
disclosure or other reports, filings and forms with the Securities and Exchange
Commission, the FCC or other governmental agencies under applicable statutes and
regulations; and (iii) Client will permit EUROPHONE to use Client as a reference
with Client’s advance approval, which approval shall not be unreasonably
withheld by Client


14.17 No Third-Party Beneficiaries. The provisions of this Agreement are for the
benefit of the Parties hereto and not for any other person.


14.18 Survival. The provisions of Section 3.6, 4.6, 6.2, 8.6, 10.2, 10.3, 11.2,
all of Sections 12 and 13 Section 14.1, and 14.14 shall survive any termination
of this Agreement.

 
14

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement by a
duly authorized representative as of the date indicated adjacent to their
signatures hereon.


EUROPHONE USA, LLC
 
PARALLEL NO LIMIT, INC.
           
By:_______________________________
 
By:_______________________________
           
Name:Vasilios Koutsobinas         
 
Name:Dennis Gross                   
     
Title:President                    
 
Title:  President
     
Date:______________________________
 
Date: _____________________________








 
15

--------------------------------------------------------------------------------

 

SCHEDULE A


EUROPHONE SERVICES






As further described below, the Services available under this Schedule A and the
Master Service Agreement (“MSA”) shall consist of the following. EUROPHONE shall
also provide such other services as may be mutually agreed upon as to
description and price in accordance with Section 3.2 of the MSA.


 

 
1.
Implementation Services

 
2.
Customer Acquisition Services

 
3.
Equipment Fulfillment Services

 
4.
Carrier Provisioning Services

 
5.
Back Office System Operations

 
6.
Subscriber Care Services - 24 Hours a day, 7 Days a week

 
7.
Activity Reporting Services

 
8.
Management Consulting / Back Office Customization Services

 
9.
Service Bureau Interfaces



In addition, and subject to the terms and conditions of Schedule D, EUROPHONE
shall provide Client with the carrier network and carrier network services
described therein.






II. IMPLEMENTATION


1. EUROPHONE shall assist Client in making decisions regarding Clients
implementation data which is subsequently loaded into EUROPHONE’s Back Office
Systems.


2. EUROPHONE shall also provide system administrative functions including
pricing modifications, table updates and configuration information, as necessary
for Client’s implementation.








III. CUSTOMER ACQUISITION
Commencing on the Cutover Date, EUROPHONE shall provide Client access to
EUROPHONE’s “POS” system over the internet only. The POS web site shall provide
the following information, functions and capabilities:



 
1.
Description of Eugro Mobil’s products and services.

 
2.
Rates and rate plans for Eugro Mobile’s selected products and services.

 
3.
Offer Subscribers the ability to order Eugro Mobile products and services.

 
4.
Enable Client to evaluate the credit worthiness of Subscribers.

 
5.
Enable Subscriber to review billing, balance, and payment information.

 
6.
Any other information as mutually agreed upon between EUROPHONE and Client.



Client may acquire Subscribers through EUROPHONE’s POS system as follows:



 
1.
Client may utilize EUROPHONE’s website as a point of sale system at a manned
retail location or in Client’s privately owned customer acquisition call center;
or

 
2.
Client’s subscriber may directly access and utilize the website to activate all
services with no assistance from client or EUROPHONE’s customer acquisition
team.


 
16

--------------------------------------------------------------------------------

 





IV. ACTIVITY / CLIENT PROFITABILITY REPORTING


Client shall have access to standard reporting packages that permit the
management of activations and deactivations by promo code, sales rep, location,
date, and other key factors driving Client’s business. All such reports shall be
available in real time via EUGROMOBILE web site. Client may request that
EUROPHONE provide additional reports. EUROPHONE shall evaluate such request, and
if approved, shall provide them, at no additional cost to Client, within forty
(40) Business Days of such approval. If EUROPHONE determines that it will incur
significant additional time and costs in producing Client’s requested reports,
EUROPHONE shall provide Client with a written quote regarding the costs and
timeframes associated with implementation of such additional reporting.



 
17

--------------------------------------------------------------------------------

 

SCHEDULE B


ACH Debit Agreement
ACH Agreement


This Agreement, dated as of March 7, 2007, is between EUROPHONE USA LLC,
(“Originator”) and Parallel No Limit Inc.___________________________,
(“Receiver”).


RECITALS
A.
Receiver wishes to have Originator initiate Debit or Credit Entries to its
account specified below (the “Account”) in payment of obligations owed by
Receiver to Originator or Originator to Receiver pursuant to the terms of this
Agreement, the laws of the state of New York and the Rules relating to Corporate
entries (the “Rules”) of the National Automated Clearing House Association and
Originator is willing to initiate such Entries on the terms set forth below.



B.
Unless otherwise defined herein, capitalized terms shall have the meanings
provided in the Rules as set forth below:



ACH: Automated Clearing House Network. A funds transfer system, governed by the
NACHA Operating Rules, that provides for the interbank clearing of electronic
entries for participating financial institutions.


Originator: Any individual, corporation or other entity that initiates entries
into the ACH Network.


Receiver: An individual, corporation or other entity who has authorized an
Originator to initiate a credit or debit entry to an account held at a Receiving
Depository Financial Institution.


Entry(ies): An electronic item representing the transfer of funds in the ACH.


Credit: An entry to the record of an account to represent the transfer or
placement of funds into the account.


Debit: An entry to the record of an account to represent the transfer or removal
of funds from the account.




AGREEMENT
In consideration of the mutual promises contained herein, Originator and
Receiver agree as follows:


1. Authorization:
Subject to the terms set forth below, Receiver authorizes Originator to initiate
Debit and/or Credit Entries to the Account in accordance with the Rules for
obligations owing from time to time by Receiver to Originator or Originator to
Receiver resulting from transactions or services provided under Schedule C.

 
18

--------------------------------------------------------------------------------

 





2. Authorization Limitations:
No Entry shall be initiated under this Agreement except in conformity with the
authorization provided above. The Originator will debit the invoice amount
(Weekly Payment Report) on the due date as specified on each invoice. The number
of Debit Entries made in a calendar month will be limited to the number of
invoices due. The Originator will initiate Credit Entries to the Receiver as
applicable from time to time. The Originator will provide notice of a debit or
credit transaction on a daily basis via the Payment Report. No single Entry
initiated under this Agreement shall be in excess of the invoice amount.


3. Originator’s Failure to Originate:
Receiver shall not be deemed to default on any obligation or suffer any loss of
discount or other penalty by reason of the failure of Originator to initiate any
Debit Entry in accordance with the terms of this Agreement, or by reason of any
delay in receipt by Receiver’s financial institution, or the non-receipt by such
institution of any Debit Entry initiated by Originator.


4. Compliance with ACH Operating Rules:
Receiver shall comply with and be bound by the ACH Rules as in effect from time
to
time.


5. Acceptance and Return of Entries:
Nothing contained herein shall be deemed to require Receiver or its financial
institution to accept any Entry initiated under this Agreement, and any such
Entry may be returned in accordance with the Rules. Receiver shall not be deemed
to have accepted any Entry that is returned in accordance with the Rules.
Originator shall not be deemed in default on any obligation or suffer any loss
of discount or other penalty by reason of the return of any Entry, provided such
Entry was initiated in accordance with the terms of this Agreement.
Notwithstanding any statement contained in any Entry or any data transmitted
with any Entry, and notwithstanding the failure to return any Entry in
accordance with the Rules, Receiver shall not be deemed to have accepted any
Entry as being in the correct amount if, within three days after receipt of the
Entry by its financial institution, Receiver provides written notice to
Originator of a discrepancy.


6. Credit for Entries:
Unless such Entry is returned in accordance with the Rules, Receiver shall, as
of the date the amount of such Entry is credited to the Account, credit
Originator with the Amount of each Entry received and interest or other charges
payable with respect to the amount of such Entry shall cease of the time. Unless
such Entry is returned in accordance with the Rules, Originator shall, as of the
date of such Entry is credited to its Account with its financial institution,
credit Receiver with the amount of each
Entry received.



 
19

--------------------------------------------------------------------------------

 



7. Information:
Each Entry initiated under this Agreement shall be accompanied by the following
information: The ach batch number and other applicable identifier information.


8. Receiver’s Account:
The following is the deposit account maintained by Receiver:
Financial Institution: Citibank
Account No.: 74283859 ABA 021000089
Location: Bethpage, NY
Telephone No.:
If receiver is a natural person, Receiver acknowledges to Originator that the
account is, and during the term of this Agreement, will be, maintained primarily
for business, and not for personal, family, or household purposes.


9. Questions and Errors:
In the event of any questions or error relating to Entries initiated pursuant to
this
Agreement, Receiver should contact Anna Aspras, (914) 937-3900 ext. 19, and
Originator should contact Fred Kortmann_______________ (_516__)939___-0001____.


10. Liabilities of Parties: Neither Originator nor Receiver shall be liable for
the act or omission of any Automated Clearing House, financial institution, or
other person. The Receiver is responsible for ensuring that funds are available
on the due date. If funds are not available on the specified due date, then the
Receiver shall cure the amount due Originator via wire transfer within one
business day.


11. Notice: Any written notice or other written communication required or
permitted to be given under this Agreement shall be delivered, or sent by United
States registered mail, postage prepaid,


And, if to Originator, addressed to:


EUROPHONE USA, LLC
181 Westchester Avenue, Suite 303c
Port Chester, NY 10573
Attn: Anna Aspras


And, if to Receiver, addressed to:


PARALLEL NO LIMIT, INC.
40 Commerce Place, Suite 105
Hicksville, NY 11801
Attn: Fred Kortmann, CFO


unless another address is substituted by notice delivered or sent as provided
herein.
Any such notice shall be deemed given when so delivered.

 
20

--------------------------------------------------------------------------------

 





12. Termination: This Agreement may be terminated by Originator or Receiver at
any time by giving 30 days prior written notice to the other party.
Notwithstanding such termination, this Agreement shall remain in force and
effect as to all transactions that have occurred prior to the date of the
termination.


13. Headings: Headings are used for reference purposes only, and shall be deemed
a part of this Agreement.


14. Law Governing: This Agreement shall be construed in accordance with and
governed by the laws of the state of New York.


15. Entire Agreement: This Agreement embodies the entire agreement of the
parties with respect to the subject matter hereof, and supersedes all previous
negotiations, representations, and agreements with respect hereto, and shall be
binding upon the parties hereto, and their respective successors and assigns.
This Agreement may be amended only by a written statement, signed by both
parties.


EUROPHONE USA, LLC
     
_____________________________________
___________________
By: Vasilios Koutsobinas, President
Date
       
PARALLEL NO LIMIT , INC.
         
_____________________________________
___________________
By:
Date







I (we) hereby authorized EUROPHONE USA LLC, to initiate via Debit Entries, debit
transactions and, if necessary, credit correction and adjustment transactions to
my (our) account at _Citibank_________________________________.







 
21

--------------------------------------------------------------------------------

 

AUTHORIZATION AGREEMENT FOR DIRECT DEPOSITS (ACH DEBITS)






Originator                         Originator
Name_____ EUROPHONE USA, LLC ___________ID Number___




EUROPHONE USA LLC hereinafter called ORIGINATOR, is authorized by ______________
hereinafter called RECIEVER, to initiate debit entries to its XX Checking
Account / ⑀⍺ Savings Account (select one) indicated below at the depository
financial institution named below, hereafter called DEPOSITORY, and to credit
the same to such account. RECEIVER acknowledges that the origination of ACH
transactions to our account must comply with the provisions of U.S. law.


Depository Name __Citibank___________________ Branch __Bethpage
______________________
 
City __Bethpage____________________ State__NY____________________
Zip_______________________


Routing No ._021000089_________________________ Account No.
74283859________________________________


This authorization is to remain in full force and effect until ORIGINATOR has
received written notification
from RECEIVER of its termination in such time and in such manner as to afford
ORIGINATOR and
DEPOSITORY a reasonable opportunity to act on it.


Receiver      Receiver
Name_Parallel No Limit Inc_________________________________ ID
Number_________________________________


Name__Fred Kortmann__________________________________
Title__CFO____________________________________


Dated:_3/7/2007_______________________
Signature______________________________________________









 
22

--------------------------------------------------------------------------------

 

SCHEDULE C


EUROPHONE CHARGES




See Schedule B for ACH agreement

 
23

--------------------------------------------------------------------------------

 

SCHEDULE D


CARRIER (VERIZON / OTHER) IR AGREEMENT


 
DEFINITIONS
 
“Affiliate” shall mean with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by or is under common Control with such a Person.
 
“Authentication” or “Authenticatable” refers to Equipment that meets published
CIA guidelines for random A-key authentication as such guidelines may be amended
from time to time.
 
“Brownout” shall mean the temporary blocking of automatic Roaming in a
particular portion of the Territory or, with respect to a Roaming Carrier, in
that Carrier’s MSA, RSA, BTA, or MTA.
 
“BTA” shall mean all or any portion of the Basic Trading Area in which the
Carrier is authorized by the FCC to offer CMRS, GSM and/or Data Service.
 
“Carrier” shall mean the underlying carrier providing wholesale access to their
network or a Person licensed by the FCC to offer CMRS, GSM and/or Data Service.
 
“CDMA” shall mean code-division multiple access.
 
“Cloning Fraud” shall mean an illegal or fraudulent activity wherein a
legitimate number assignment module (NAM) or an electronic chip in a unit of
Equipment is replaced to duplicate a legitimate End User’s Equipment
Information, generally occurring by the unauthorized interception and
programming of a valid End User’s Equipment ID and/or Number into another unit
of Equipment.
 
“Commercial Mobile Radio Service” (“CMRS”) shall mean each and every radio
service that is defined by the Federal Communication Commission (“FCC”) as CMRS
pursuant to 47 CFR 20.9 and other provisions of the FCC’s rules; including, but
not limited to, cellular, PCS, paging, messaging, air-to-ground, specialized
mobile radio services and enhanced specialized mobile radio services, satellite,
and any other radio service that the FCC may in the future define as CMRS.
 
“Company Service” shall mean the Carrier CMRS, GSM and/or Data Service provided
using the Carrier Facilities.
 
“Control” (including the correlative meanings of the terms “Controlling”,
“Controlled by” and “under common Control with”) as used with respect to any
Person, means the possession, directly or indirectly, of the power in fact or in
law to direct or cause the direction of management policies of such Person,
whether through ownership of voting securities, by contract or otherwise.
 
“Customer” shall mean a Person other than IR or an End User acquiring or using
Company Service from Company.
 
“Data Service” shall mean the transmission of data packets using technology,
including 1X Service, EVDO Service, or such other successor packet-switched,
non-voice, systems/services.
 
“Effective Date” shall mean the date on which the authorized representative of
Company and IR execute the Master Service Agreement.
 
“End User” shall mean the Person who purchases Company Service from IR.
 

 
24

--------------------------------------------------------------------------------

 



 
“Equipment” shall refer to the End User’s radio telephone equipment that is
technically and operationally compatible with the Company Service including
mobile, portable or transportable telephones and data communications devices,
facsimile machines, personal communications devices and any other wireless or
similar devices used by End Users in conjunction with or in order to utilize
Company Service, and accessories and enhancements associated therewith.
 
“Equipment ID” shall mean the unique electronic serial number, such as ESN, MEID
(mobile equipment identifier) or similar term, assigned to a unit of equipment.
 
“EVDO Footprint” means those portions of the Territories where EVDO Service is
available as of the Effective Date, as may be changed from time to time.
 
“EVDO Service” (“EVDO”) means the 1xEVDO high-speed broadband packet data
transport service provided over the Company Facilities, or such alternative
high-speed broadband packet-switched service as may succeed EVDO.
 
“Facilities” means the telecommunications switching equipment, cell site
transceiver equipment and other equipment maintained, expanded, modified or
replaced by Carrier, as applicable, to provide CMRS, GSM and/or Data Service.
 
“FCC” shall mean the Federal Communications Commission.
 
“Fraudulent Usage” with respect to the use of CMRS, GSM and/or Data Service
shall include, but not be limited to, the following:
 
(i) accessing, altering or interfering, or attempting or assisting another to
access, alter or interfere, with the Carrier Facilities and/or information of
Carrier, any Customer or End user by rearranging, tampering or making any
unauthorized connection with any Equipment, Facilities or Systems, or using any
scheme, false representation or false credit devices, or by, or through, any
other fraudulent means or devices whatsoever, whether within or outside of the
Territories (including, without limitation, Cloning Fraud and the alteration,
modification or other change to Equipment which would be viewed by the
Facilities as the provision of CMRS, GSM and/or Data Service to two pieces of
Equipment through one Number); (ii) using CMRS, GSM and/or Data Service in such
a manner so as to interfere unreasonably with the use of CMRS, GSM and/or Data
Service by Company or any Customers or End Users; (iii) using the CMRS, GSM
and/or Data Service to convey information of a nature or in such a manner that
renders such conveyance unlawful or to convey information found to be unlawful,
including, but not limited to, a finding that such language was foul, profane,
obscene, salacious or prurient, or to impersonate another person with fraudulent
or malicious intent, or for any purpose in violation of the law, or in such
manner as to interfere unreasonably with the use of CMRS, GSM and/or Data
Service by any other Customer or End User; and/or (iv) any other unauthorized,
wrongful or misappropriated use of CMRS, GSM and/or Data Service (including,
without limitation, subscription fraud and Cloning Fraud) on a Number assigned
to IR, whether or not such Number is currently active and whether such use is by
IR or any End User.
 
“GSM” shall mean Global System for Mobile Communications.
 
“Home SID” refers to a SID associated with an MDN assigned to an End User.
 
“Independent Representative” (“IR”) refers to the Person who is contracting
under this Agreement and, to the extent that such term is used herein to
describe required conduct or to obligate IR, the term shall also include any
Affiliate, employee, principal, representative, officer, agent, subagent, other
distributor, entity, or partnership if IR, and shall correspondingly create an
obligation on the part of IR to bind such other Person accordingly.
 
“Inventory Status” means the condition or state of an MDN available to IR but
not yet assigned to an End User, or the condition or state of an MDN assigned to
an End User but subsequently disconnected and not re-assigned.
 

 
25

--------------------------------------------------------------------------------

 



 
“Invoice” means an invoice of charges, fees, deposits, or other amounts owed to
Company.
 
“IS95A Data” means a circuit-switched transport method.
 
“KB” shall mean kilobyte, and is a unit of measurement of usage of EVDO Service
and/or 1X Service.
 
“MDN” means the mobile directory number that is received from the North American
Numbering Plan Administration (“NANPA”) for the purpose of receiving calls from
the PSTN. It is a telephone number (“NPA-NXX-XXXX”) used to access CMRS, GSM
and/or Data Service for use with Equipment.
 
“MIN” shall mean the mobile identification number, which is announced to
Carriers by Company for the purpose of providing CMRS, GSM and/or Data Service
and processing calls/transmissions on the Carrier Facilities.
 
“MSA” shall mean all or any portion of the Metropolitan Statistical Area in
which Carrier is authorized by the FCC to offer CMRS, GSM and/or Data Service.
 
“MTA” shall mean all or any portion of the Major Trading Area in which Carrier
is authorized by the FCC to offer CMRS, GSM and/or Data Service.
 
“Number” means the MIN and/or MDN used to provide access to CMRS, GSM and/or
Data Service
 
“OTAPA” means Carrier’s over-the-air parameter administration application, or
any other Carrier-initiated network over-the-air programming, providing the
capability for Carrier-initiated programming of MDNs, including, but not limited
to, remotely updating the Home SIDs, PRLs and MDNs in OTAPA-capable units of
Equipment, which because such functionality is not currently deployed by Carrier
may be subject to System availability/limitations such as, but not limited to,
the requirement that the Equipment be physically in the Home SID for such update
to be successful.
 
“OTASP” means Carrier’s over-the-air service provisioning providing the
capability for OTASP capable Equipment to initiate the programming of Numbers,
including, but not limited to, remotely updating the Home SIDs, PRLs and
Numbers, in OTASP-capable Equipment on Carrier Facilities, where available,
subject to Carrier’s billing system availability.
 
“Person” shall mean any individual, subsidiary, corporation, partnership,
co-partnership, firm, joint venture, association, joint-stock company, trust,
estate, unincorporated organization, governmental or regulatory body or other
entity.
 
“PRL” means Carrier’s Preferred Roaming List. The PRL is a proprietary list of
SIDs that identifies Carrier Facilities for system selection based on service
arrangements between the Carrier and other Carriers or within the Carrier.
 
“PSTN” means the public switched telephone network.
 
“Reseller” shall mean the party who holds title to the Carrier wholesale
contract.
 
“Roaming” shall mean the CMRS, GSM and/or Data Service, as and when available,
provided to an End User outside of the Territories, or when an End User is in
the Territories but using a Roaming Carrier’s Facilities.
 

 
26

--------------------------------------------------------------------------------

 



 
“Roaming Carriers” shall mean Carriers with whom the underlying Carrier or its
Affiliates have agreements for the provision of CMRS, GSM and/or Data Service.
 
“RSA” shall mean all or any portion of the Rural Service Area in which Carrier
is authorized by the FCC to offer CMRS, GSM and/or Data Service.
 
“SID” means the five-digit code assigned to each market by the FCC for each
license issued to a Carrier.
 
“Systems” shall include, but not be limited to, Carrier’s billing system and
Company’s billing system.
 
“Territory” or “Territories” shall mean the areas in which Carrier is currently
licensed and provides the Service.
 
“1X Service” means high-speed packet data transport service.
 
 ARTICLE I
 
REPRESENTATIONS BY IR
 
1.1 ACKNOWLEDGEMENT. IR has read and understands all terms and conditions set
for in this Agreement and acknowledges and agrees:
 
1.1.1 is a nonexclusive purchaser of Company Service;
 
1.1.2 IR has had the opportunity to independently investigate the CDMA, CMRS,
GSM and/or Data Service and/or Equipment sale/leasing business and the
profitability (if any) and risks thereof and is not relying on any
representation, guarantee, or statement of the Company other than that set forth
in this Agreement;
 
1.1.3 Company has not represented; (a) IR’s prospects or chances for success
selling Company Service under this agreement; (b) the total investment that IR
may need to make to operate under this Agreement (Company does not know the
amount of the total investment that may be required for this purpose); or (c)
that it will limit its efforts to sell Company Service or establish other IRs;
 
1.1.4 IR will not obtain any exclusive rights under this Agreement either with
respect to territory or otherwise, and understands that Company may appoint
other agents, dealers or IRs in the territories.
 


 
ARTICLE II
 
OBLIGATIONS OF IR
 
  2.1 IR SERVICES. Subject to the terms and conditions set forth herein, IR
shall resell the Company Service in accordance with the eligibility requirements
on which such Company Service is offered and only in the Territories with at
least the Minimum Activations each year. IR acknowledges and agrees that this is
a non-exclusive relationship; Company shall have other resellers, agents, and
other representatives that sell the Company Service. IR shall be solely
responsible for all risks, expenses and liabilities incurred in connection with
its resale of Company Service, including, but not limited to, Fraudulent Usage
associated with the MDNs provided to IR.
 
2.2 FRAUD. IR shall not assist or participate in any Fraudulent Usage. If
fraudulent usage occurs or is suspected by IR on an MDN assigned to IR, IR shall
promptly analyze, investigate and take corrective action to resolve and prevent
further fraudulent usage from occurring. If IR fails to take corrective action
to resolve the fraudulent usage and Carrier, in its sole discretion determines
that the ongoing fraudulent usage adversely affects Carrier’s ability to provide
CMRS, GSM and/or data service, Carrier may take corrective action.
 

 
27

--------------------------------------------------------------------------------

 



 
IR shall be financially responsible for all fraudulent usage on MDN’s assigned
to IR and acknowledges it is not eligible for any credits for fraudulent usage,
including, but not limited to, cloning fraud.
 
2.2.1 IR Participation.  IR shall actively participate and cooperate with
Company in implementation of new and existing Company fraud prevention tools,
including, but not limited to, Authentication, Roaming restrictions, use of
personal identification numbers (“PIN”) codes and Brownouts.
 
2.2.2 Authentication. Company has implemented Authentication in most of the
Territories. For the Authentication feature to operate, the End User must have
Authenticatable Equipment. IR shall install and/or make available to its End
Users only Authenticatable Equipment in accordance with Section 2.4 of this
Agreement. IR shall ensure that the Equipment complies with the Carrier’s
policies for Authentication, which include, but are not limited to, i) delivery
of Equipment ID/random A-key information directly to Carrier from the
manufacturer of the Equipment prior to any request for activation of the
associated Equipment, ii) complying with the Carrier provided EDI procedures,
iii) perform a test call exceeding thirty (30) seconds in duration following the
activation of CMRS, GSM and/or data service on a number, regardless of whether
the Equipment is in its assigned home market or roaming
 
2.2.3 CMRS, GSM and/or Data Service Restriction. The underlying Carrier reserves
the right to impose any and all restrictions on CMRS, GSM and/or data service to
prevent the occurrence of Fraudulent Usage. If the Carrier suspects a MDN
assigned to IR is being used in a fraudulent manner by IR, an End User or any
other person, the Carrier may, in its sole discretion and without prior notice,
take such action as necessary for the protection of the Carrier facilities,
systems, CMRS, GSM and/or data service, including interrupting or terminating
the CMRS, GSM and/or data service provided to IR, an End User or any other
person. The Carrier shall use reasonable commercial efforts to notify Reseller
promptly following such interruption or termination of the CMRS, GSM and/or data
service.
 
2.2.4 Brownouts. IR acknowledges that the Carrier, in its sole discretion, may
implement a Brownout in its Territories (or any portion thereof), and may permit
a Roaming Carrier to implement a Brownout in such MSA, RSA, MTA, or BTA
experiencing fraudulent usage.
 
  2.3 IR’S CONDUCT OF BUSINESS. IR shall act in all respects on its own account
and shall be solely responsible for all aspects of its business including, but
not limited to, establishing its retail rate plans, any credit verification,
processes and standards, deposits, provisioning, billing, Equipment, collection,
consolidation, rebilling, End User billing complaints, customer service to End
Users, toll/long distance calls, bad debt and any other support services in
connection with its provision of Company Service and Roaming to End Users.
 
  2.4  EQUIPMENT COMPATIBILITY. IR shall ensure that any Equipment utilized by
itself or End Users in connection with the Company Service and each End User’s
use thereof shall at all times comply with the requirements outlined in this
section. Company shall have no liability for IR’s Equipment or IR’s failure to
maintain or meet such compatibility or requirements. Under no circumstances
shall Company be responsible for or obligated to make any changes to its
equipment, operations, facilities, or systems to accommodate any End User.
 
2.4.1 All equipment activated on the Carrier’s facilities shall comply with the
following requirements, which are subject to change by the Carrier, including,
but not limited to:
 
2.4.2 All Equipment shall be Authenticatable and certified by the Carrier.
 

 
28

--------------------------------------------------------------------------------

 



 
2.4.3 All Equipment must be programmed with Carrier’s then current PRL. IR shall
have responsibility for, including, but not limited to, any loss of service or
higher rates than those set forth herein as a result of its or End User’s
failure to update PRLs.
 
2.4.4 All equipment must be OTAPA and OTASP-capable.
 
COMPANY MAKES NO WARRANTY OR PRESENTATION, EITHER EXPRESS OR IMPLIED CONCERNING
THE SUITABILITY, DURABILITY, FITNESS FOR USE, MERCHANTABILITY, CONDITION OR
QUALITY OF THE EQUIPMENT THAT ARE CERTIFIED IN ACCORDANCE WITH THIS AGREEMENT,
AND IT EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE.   
 
2.5 FORECAST/MDN INVENTORY MANAGEMENT. IR shall submit activation forecasts so
that MDN’s can be requested from the Carrier in the areas where IR is selling
service. The Carrier will fulfill orders in a reasonably expedient manner
consistent with its then current practices; provided; however, that Carrier’s
obligation to provide MDNs is subject to the availability of the MDNs and the
capacity of the Carrier facilities, and Carrier has no obligation to construct
additional facilities or otherwise provide additional capacity. To the extent IR
does not provide this forecast, or if the forecast provided is materially
inaccurate, it may cause a delay in the provision of the MDNs to IR. Company
shall have no liability for capacity limitations of facilities or MDN shortages.
Information disclosed by IR in the forecast provided pursuant to this section
shall be confidential information of IR. It is IR’s obligation to obtain
information about MDN ‘jeopardy” markets. Such information may be obtained in
the NANPA website (www.nanpa.com).
 
2.5.1 In order to request new MDNs in a Rate Center (defined as a geographically
specified point for determining mileage sensitive rates for PSTN calls), IR must
meet a utilization threshold of 75% of End Users compared to the total MDNs
issued (the “Utilization Threshold”). With regard to Rate Centers located in
states that require different or higher Utilization Thresholds, the
state-mandated Utilization Threshold will apply. The Carrier will not issue
additional MDNs within a Rate Center until the applicable Utilization Threshold
is met. In the event the Carrier is required to meet additional state or Federal
MDN management requirements, the Carrier shall use commercially reasonable
efforts to notify Company and IR of any such requirements; provided however,
that Carrier’s failure to notify Company and IR shall not exempt IR from
compliance with such requirements.
 
2.5.2 All numbers used by IR will reside in the Carrier-owned Home Location
Register (“HLR”) database(s) in the Carrier facilities. IR acknowledges and
agrees that each Number represents a unit of access to the Carrier facilities in
a particular portion of a designated Territory and that neither IR nor an End
User shall acquire any proprietary interest in any specific Number assigned for
their use. IR acknowledges and agrees that IR does not own the Numbers and that
the Carrier reserves the right, upon reasonable advanced written notice to IR,
to assign, designate, or change any such Number in its discretion, or as
required by the applicable numbering authority or other authority, agency, or
Person with jurisdiction over such numbering assignments. Pursuant to applicable
law, End Users may acquire a proprietary interest in the MDN.
 
2.6. INTERFERENCE. If IR or one or more End Users interferes, permits, or causes
interference with the Carrier facilities or systems, or the use of an MDN
assigned to an End User or IR may cause interference, in Carriers sole
discretion, upon discovery of any such abuse by an End User or from an MDN by
either of the parties, the party having such knowledge shall promptly notify the
other party. In the event the interference is caused by, or suspected to be
caused by an End User, IR shall immediately order the End User to cease from
engaging in such act(s) of interference. To the extent such interference
continues despite the above, Carrier shall have the right to discontinue IR
service to that End User or the MDN assigned thereto and/or deny IR’s access,
and Carrier shall provide Company, and Company will in turn provide to IR, with
written notification of such discontinuance immediately thereafter. IR shall
assist Company in taking all actions necessary to prevent further interference.
 

 
29

--------------------------------------------------------------------------------

 



 
2.7. COMPLIANCE WITH LAWS. IR represents, warrants, and covenants: (a) that it
shall comply in all material respects with all applicable local, state, and
federal laws and any governmental rule, regulation or ordinance including, but
not limited to, all FCC regulations and rules; and (b) that all functionality
provided by IR does and will comply in all respects with the Communications
Assistance for Law Enforcement Act (“CALEA”).
 
2.7.1 The Carrier may modify this Agreement to comply with any final FCC
opinion, order, directive, rule or regulation adopted by the FCC related to
resale practices; provided that IR may terminate this Agreement if such
modification materially and adversely affects IR’s ability to perform hereunder
or if a material term or condition is changed in this Agreement, within thirty
(30) days after receipt of notice of any such modification by giving Company
thirty (30) days written notice.
 
2.8 FINANCIAL PROTECTIONS. In order to protect Company and Carrier from
consequences of IR’s failure to perform its obligations under this Agreement,
including, but not limited to IR’s obligation to pay Company in accordance with
this Agreement, IR may be requested to provide Company or Carrier with an
irrevocable Letter of Credit and/or deposit, as more fully described in this
Section. All Letters of Credit pursuant to this Agreement must remain valid
until (a) six (6) months after this Agreement expires, or is terminated,
provided, in either case, that all related charges are paid to Company in full,
or (b) Company, in its sole discretion, notifies IR in writing that such Letter
of Credit may expire. IR acknowledges that the provisions of this Section are
reasonably required by Company and Carrier to secure the performance of IR’s
obligations under this Agreement and to protect Company and Carrier in the event
that IR breaches any such obligation. The provisions of this Section are
independent of, and in addition to, such rights and remedies as Company may have
at law or in equity or otherwise for any misrepresentation or breach of this
Agreement by IR.
 
2.8.1 The Letter of Credit shall be from a bank or other financial institution
that is acceptable to Company.
 
2.8.2 Company’s failure to request that IR provide a Letter of Credit upon
implementation shall not operate as a waiver of the requirement, and IR shall
provide such Letter of Credit within fifteen (15) days of Company notifying IR
of such requirement.
 
2.8.3 The amount of the Letter of Credit shall be determined by the Carrier. In
the event that Carrier demands a Letter Of Credit, Company will provide written
notification to IR of the required increase in the Letter of Credit and IR shall
have thirty (30) days to comply.
 
2.8.4 IR shall provide Company a deposit equal to five (5) days average
subscriber usage as calculated from the previous months’ total billing. IR shall
have thirty (30) days to comply with any request for an increase in the deposit
amount.
 
2.10 RADIO FREQUENCY (RF) ENHANCER. IR shall not install, deploy, or use any
regeneration equipment or similar mechanism (for example, a repeater) to
originate, amplify, enhance, retransmit or regenerate a transmitted RF signal.


 
ARTICLE III
 
OBLIGATIONS OF COMPANY
 
  3.1. CARRIER SERVICE. Subject to the terms, limitations and conditions set
forth herein, the underlying Carrier shall provide service to the IR in the
designated Territories. If the Carrier divests in any of the Territories or
loses it FCC license to provide such service, the Carrier shall provide IR
notice of such divestiture or loss and Carrier‘s obligations hereunder shall
cease with respect to such affected Territory.
 

 
30

--------------------------------------------------------------------------------

 



 
3.2. ROAMING SERVICE. IR hereby acknowledges and agrees that the Company or
Carrier is not responsible for the billing practices, service charges or
ultimate availability of Roaming from Roaming Carriers, and Company and Carrier
are not obligated to provide CMRS, GSM and/or Data Service in areas where
Carrier does not have an FCC license, has not entered into a Roaming Agreement,
or loses its Roaming Agreement. Carrier agrees, however, to make Roaming
available to IR in any MSAs, MTAs, RSAs or BTAs in which Carrier has Roaming
agreements, subject to Company’s current PRL. IR shall pay Company for roaming
charges incurred on MDNs assigned to IR in accordance with this agreement.
 
3.3. CARRIER SERVICE OUTAGES. Subject to the terms set forth herein, a credit
allowance will be made, at the IR’s request, in the form of a prorate adjustment
of the recurring charges billed by the Carrier for a period of total Carrier
service outage in the Territory that exceeds twenty-four (24) consecutive hours.
Such credit allowance shall be IR’s sole remedy and compensation for any such
outage. For other than a total Carrier service outage, a credit allowance, at
rates for monthly access outlined in the Master Service Agreement, will only be
given to the IR for time actually credited to End Users by IR who are unable to
use service due to a service-affecting interruption in excess of twenty-four
(24) consecutive hours. Any credit granted by the Carrier will be passed on to
Reseller when Company has received the credit from the Carrier.
 
In the event the IR or an End User is affected by such interruption for a period
of less than twenty-four (24) continuous hours, no such adjustment shall be
made. No adjustments shall be allowed for accumulating periods of discontinuous
interruption. IR’s request for credit must be received by the Company in writing
within ten (10) days following the end of the period of interruption that
qualifies for a credit. The credit allowance for a service outage will be
computed by dividing the duration of the service affecting interruption
(measured in days from the time the interruption is reported to and confirmed by
Company) by thirty (30) and multiplying the result by Company’s monthly
recurring charges for each interrupted MDN. In no case shall the credit exceed
the recurring charges for that period. No other liability shall attach to
Company as a result of such interruption to service. No credit allowance will be
given for interruptions caused by the negligence or willful act of the IR or its
End User, for failures or communication between Company and Reseller, power
outages or other occurrences considered force majeure, or for interruptions
caused by failure or equipment or service not provided by Company.
 


 
ARTICLE IV
 
RATES, CHARGES, FEES AND OTHER
 
  4.1 RATES, CHARGES, FEES AND OTHER AMOUNTS. In consideration for the Company
Service and Roaming to be provided hereunder, IR shall pay Company the rates for
CMRS, GSM and/or Data Service as set forth in the Master Service Agreement.
 
4.2 COMPANY’S RIGHT TO MODIFY RATES, CHARGES, FEES AND OTHER AMOUNTS. IR hereby
acknowledges and agrees that the underlying Carrier may change, terminate,
adjust, and/or modify, any and all of its rates, charges, fees, tables, charts,
discounts, and/or the qualification requirements (if any, for such items) upon
thirty (30) days notice to Company and Company has the right to pass through
those changes to the IR. IR acknowledges and agrees that any such change,
termination, adjustment and/or modification shall apply to all MDNs to which IR
has made available to the respective MDN the affected rate plan and that no such
MDNs shall be permitted to remain on such changed, terminated, adjusted or
modified plan, except as expressly provided by Company in the notice required
under this Section 4.2. If the change in rates, charges or fees is materially
adverse to IR, IR may terminate this Agreement within thirty (30) days after
receipt of such notice by providing thirty (30) days written notice of
termination to Company. If Company does not receive such written notice within
the thirty (30) day period, IR shall be deemed to have accepted such changes.
 

 
31

--------------------------------------------------------------------------------

 



 
4.3 CALCULATION FOR COMPANY SERVICE. Company shall charge IR for Company Service
in accordance with the following practices. All data airtime is rounded up to
the next full minute per transmission by an MDN with respect to IS95A Data, and
all data usage with respect to EVDO Service and/or 1X Service will be rounded up
to the nearest kilobyte on a monthly basis per MDN. All monetary charges will be
rounded up to the nearest cent per month per MDN. Charges for each Data Service
session typically begin when End User presses or clicks the “SEND” or “Connect”
button for the Data Service session at the user interface. Charges typically end
when the Equipment disconnects from the Facilities, which may be a few seconds
after the End User presses or clicks the “END” or “Disconnect” button or the
session or call is otherwise disconnected. In the event (a) during an IS95A Data
session, and End User travels outside the Territory or the connection to the
Facilities of Company or a Roaming Carrier are otherwise temporarily
unavailable, or (b) during an EVDO Service and/or 1X Service session, an End
User travels outside the EVDO Footprint and/or the Territory or the connection
to the Company Facilities is otherwise temporarily unavailable; and such End
User referenced in (a) or (b), as applicable, successfully continues with such
Data Service session after returning within five (5) minutes, the End User will
be billed for the entire length of such Data Service session and/or airtime from
start/connect to end/disconnect.
 
4.3.1 Chargeable time for a completed call received by an MDN begins when the
call is answered and ends when the Equipment disconnects from the Facilities,
which may be a few seconds after the “END” button is pressed or the call is
otherwise disconnected. Notwithstanding the foregoing, in some Territories and
unanswered call that rings for sixty (60) seconds or more will be billed. The
charges for Company CMRS are based on per minute usage and any usage is rounded
up to the next minute when fractional minutes are used by the IR or End User.
The rates charged in the designated Territories are set for in the Master
Service Agreement.
 
   4.4 BILLING SERVICES. Company shall make available access to the invoice via
the System, within thirty (30) days of the end of each billing cycle. Company
shall not be liable for any inaccuracies in the charges to IR or other
inaccuracies over which the Company has no control. Company will reasonably
cooperate with IR’s legitimate efforts to correct any such inaccuracies. IR
expressly acknowledges that some charges incurred in a billing cycle may not
appear on the Invoice for such billing cycle and that such charges will appear
on the subsequent Invoices. IR is responsible for payment of any and all charges
that all delayed or appear on subsequent Invoices. If any Invoice is not
available to Company to access within five (5) business days after the customary
availability date established by previous availability dates, Company shall
notify the Carrier immediately. Company will notify the Carrier of any physical
defects in the Invoice within ten (10) days of such download by Company.
 
  4.4.1 IR shall pay any amount due and payment for any amounts due contained in
an Invoice or otherwise owed to Company hereunder shall be due in United States
Dollars no later than the due date specified in such invoice. IR has no right to
offset or withhold any amounts from Company, including, without limitation, any
disputed item. Any amounts required to be paid hereunder will be deemed paid
when received, subject to collection, at the location designated by Company on
the Invoice being paid.
 
  4.4.2 If IR disputes any part of any invoice, IR must provide Company with
written notice of the dispute containing a detailed description of the request
for each specific item disputed within sixty (60) days of the Invoice date. If
IR fails to provide Company with such written notice of the dispute within sixty
(60) days of the Invoice date, then Company shall not be obligated to
investigate or revise the Invoice and IR waives any rights to such disputed
items. Upon receipt of any properly documented dispute, Company will forward
such dispute to the Carrier, and the Carrier has sixty (60) days to provide
Company with any response in connection with a disputed item. Any amount due
Company by IR which is not paid in full by the due date shall be subject to a
late payment charge equal to the maximum interest rate permitted by applicable
law from the due date thereof until paid (the “Late Fees”).
 
  4.5 TARIFFS. In the event that the Company Service provided pursuant to this
Agreement or the rates or other charges set forth in the Master Service
Agreement become subject to any federal, state, or local regulation, then the
parties shall work together to address any conflicting terms and conditions in
effect under such regulation.
 

 
32

--------------------------------------------------------------------------------

 



 
ARTICLE V
 
COMPANY AND CARRIER MARKS
 
5.1 IR hereby acknowledges that the Carrier names, logos, trademarks, and
service marks are the sole property of the Carrier and/or their affiliates, and
are good, valid, and enforceable in law and equity. IR shall not challenge or
assist in challenging the validity of registrations thereof, or engage in any
activities or commit any acts, directly or indirectly, which may consent,
dispute or otherwise impair such right, title and interest of Carrier or its
Affiliates therein. IR shall not acquire, nor claim any right, title or interest
in or to Carrier Marks. IR acknowledges and agrees that it has no right, title
or interest in any of Carrier Marks.
 
5.2 IR shall not use any of the Carrier Marks as part of its corporate, trade or
business names. Any use of the Carrier Marks by reseller shall be a violation of
this Agreement and shall constitute an infringement of such Carrier Marks.
 
5.3 IR shall not use the Carrier Marks in any advertising, sales promotion,
press releases or other publicity matters. IR shall not use any language from
which the Carrier Marks may be inferred or implied. The only permission granted
to IR to use Carrier’s name is limited to circumstances where such use is
necessary to respond to a specific End User’s or a prospective End User’s
request for information regarding the Facilities on which the service is
provided. The approved language is as follows: Service is provided on the
Verizon Wireless network.
 
5.4 Upon termination or expiration of this Agreement, IR shall have no right to
continue any use of Carrier Marks to the extent it was expressly granted
permission to do so hereunder.
 
5.5 IR shall fully indemnify and hold harmless Carrier and Company from any and
all claims, losses, damages or other expenses (including reasonable attorney’s
fees) that arise or result from IR’s unauthorized use of a Mark.
 
5.6 A breach by IR under this Section shall constitute immediate and irreparable
injury to Carrier and Company not compensable in money damages and shall warrant
preliminary and other injunctive and equitable relief upon a showing
satisfactory to the court to which an application for relief may be made of the
failure to carry out such obligation.
 
5.7  All marketing materials presented to the customer, including the website,
must identify the Reseller as “powered by” or other form of designation, which
makes it clear to the customer that service is provided by the Reseller rather
than the Carrier.
 


 
ARTICLE VI
 
WARRANTY AND LIMITATION OF LIABILITY
 
6.1 NO WARRANTY. COMPANY MAKES NO WARRANTIES, EITHER EXPRESSED OR IMPLIED,
CONCERNING THE FACILITIES, SYSTEMS, OR THE CMRS AND/OR THE DATA SERVICE,
INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE OR PURPOSE. THIS SECTION SHALL APPLY TO IR AND ANY OF IR’S END
USERS.
 
IR expressly acknowledges that Company shall have no liability for any failure,
defects, malfunctions or errors in the Facilities, Systems, or for the provision
of CMRS and/or Data Service hereunder to IR or its End Users.
 

 
33

--------------------------------------------------------------------------------

 



 
6.2 INDEMNITY. Company shall not be liable for, and IR shall defend, indemnify
and hold harmless Company from, any and all damages, claims, actions, losses,
liabilities and other expenses (including reasonable attorney’s fees) (“Losses”)
that may arise out of third party claims brought against Company to the extent
such Losses result from: (i) any action brought by a service provider of IR or
End User in connection with Reseller’s resale of Company Service, the Equipment
or IR’s End User contract (including personal injury), (ii) any libel, slander,
or infringement of copyright arising from the material transmitted over the
Facilities by IR or End Users, (iii) any infringement of copyrights, patents or
intellectual property rights arising from or in connection with the Equipment
when used with the Facilities by IR or by an End User, (iv) any breach or
violation of this Agreement by IR, (v) any breach of any of the representations
made by IR in this Agreement, or (vi) any act or omission of Reseller in
connection with IR’s use or resale of CMRS, GSM and/or Data Service pursuant to
this Agreement. The rights of Company under this Section 9.2 are independent of,
and in addition to, such rights and remedies Company may have at law or in
equity or otherwise, including the right to seek specific performance,
rescission, or restitution.
 
6.3 NO LIABILITY. UNDER NO CIRCUMSTANCES WILL COMPANY HAVE ANY LIABILITY TO IR
OR ANY END USER FOR ANY CAUSES OF ACTION, LOSSES OR DAMAGES ARISING OUR OF (i)
MISTAKES, OMMISSIONS, INTERRUPTIONS, ERRORS, OR DEFECTS IN FURNISHING CMRS
AND/OR DATA SERVICE, OR (ii) FAILURES OR DEFECTS IN FACILITIES OR SYSTEMS.
 
6.3.1 Company shall have no liability or obligation to IR with respect to any
loss suffered by IR in connection with or arising from the acts or omissions of
any Roaming Carrier for any reason, including the failure or, or defect in, any
Facilities relating to the delivery of CMRS, GSM and/or Data Service.
 
6.4 FACILITY MODIFICATIONS. IR acknowledges that CMRS, GSM or Data Service is a
rapidly changing industry and technology and as such Company shall not be liable
to IR or to the IR’s End Users if changes in any of the Facilities, Systems,
operations, equipment, procedures, or service render obsolete any Equipment,
service, software and/or applications provided by IR to End Users in conjunction
with use of the Carrier service.
 
6.5 PRIVACY AND SECURITY OF COMPANY SERVICE. IR acknowledges neither Company,
Carrier nor its Affiliates can guarantee privacy or security of any
transmission, including conversations and/or data transmission through the use
of Carrier service.
 
6.6 CAPACITY LIMITATION. The parties recognize that unusual concentrations of
Carrier service usage may occur in certain locations. Carrier nor Company shall
incur no liability for its inability to provide inadequate service hereunder if
such liability is due to a lack of capacity on the Company or Carrier Facilities
which results from the aforesaid usage concentration, and nothing herein shall
require Carrier to expend any capital or resources to ensure capacity for IR’s
or its End Users’ use of Carrier service.
 
6.7 POST TERMINATION/EXPIRATION OBLIGATIONS. Upon termination or expiration of
this Agreement, IR shall remain solely responsible for its obligation to End
Users existing immediately prior to termination and for all charges incurred by
IR or its End Users for CMRS and/or Data Service and Roaming.
 
6.7.1 Termination or expiration of this Agreement shall not release either party
from:
 
a. any liability which has already accrued to the other party hereto at the time
of termination or expiration;
 
b. any liability which thereafter may accrue with respect to any act or omission
prior to termination or expiration;
 

 
34

--------------------------------------------------------------------------------

 



 
c. any obligation which is expressly stated herein to survive termination or
expiration.
 
Notwithstanding the foregoing, upon notice of termination of this Agreement, or
upon expiration of the Term, Company may, without liability, cancel any of IR’s
pending orders for additional MDNs
 
6.7.2 In the event of termination of this Agreement, Company is not obligated to
ensure that any End User is able to continue to utilize Company Service or to
transfer the End User’s MDN, except for termination by the IR in which IR is
still using Company billing system, in which case Company will work with Carrier
to transfer the MDNs to the new agreement. As transfer of MDNs from one contract
to another requires approval and participation of the Carrier, Company cannot
guarantee Carrier’s willingness or timeliness to make such transfer.
 
6.8 DISCONNECTING END USERS. In the event of termination or expiration of this
Agreement, Company may route IR’s End Users to a Company generated recording (or
other message delivery system) advising that:
 
6.8.1 End Users’ MDNs are disconnected; and
 
6.8.2 That any requests regarding prior services and/or the disconnection should
be directed to IR.
 
In such event, IR hereby releases and holds harmless Company and Carrier from
any and all claims and causes of action that may arise from such communications
with End Users.
 


 
35

--------------------------------------------------------------------------------

 

Schedule E


Retail Rates


Verizon Pricing


EUGRO MOBILE Verizon Pricing
Pricing as of January 1, 2007


Rate Plan Name
Included
Peak
Minutes
Included
Off-Peak Minutes
Retail Price
 
Client Commissions
Flex 100
100
0
$20.00
 
24%
V175
175
3,000
$30.00
 
24%
V400
400
3,000
$50.00
 
24%
V750
750
3,000
$75.00
 
24%
V1250
1,000
3,000
$100.00
 
24%
V2000
2,000
3,000
$150.00
 
24%



 


 
 
Cingular Pricing
 
EUGRO MOBILE Cingular Pricing
Pricing as of January 1, 2007


Rate Plan Name
Included
Peak
Minutes
Rate/Min
Retail Price
Client Commissions
10
100*
$.10
$10.00
24%
20
200*
$.10
$20.00
24%
30
300*
$.10
$30.00
24%
50
400*
$.10
$50.00
24%



Eugro Mobile GSM will provide customers with 30 free minutes of airtime for each
SIM purchased.
*.25 cents daily fee applies.


SIM Cards


Pricing - All SIM cards are $7.00 for the first three (3) months.


All prices for SIM cards and service plans are subject to change. EUROPHONE will
provide Client with at least 30 days notice of any changes in plan pricing and
SIM card pricing.
 
 
 
 
36

--------------------------------------------------------------------------------

 